Title: To George Washington from Sarah Leitch, 25 January 1791
From: Leitch, Sarah
To: Washington, George



[25 January 1791]
To the Honorable the President and Congress of the UnitedStates of America

Sarah Leitch, and James Frisby Leitch Infants and Children of Major Andrew Leitch by this their humble petition beg leave to Shew.
That their said father being a Merchant and possessing but a small Capital was in a great degree dependent on his personal exertions for the support of himself and his family, but actuated by Zeal in the cause of this Country entered into the Army of these States, and in the year 1776 Sacrificed his Life in executing the orders of his General—Your Petitioners on this Subject can only relate the information they have received from others, but, for the truth of these facts they are told, they may appeal with confidence to the knowledge of the Commander in Chief.
Your Petitioners further shew that the additional Misfortune of losing their Mother soon afterwards left them altogether dependent upon the bounty of friends, and while they contemplate these Melancholy Events they cannot but hope they shall receive from the Humanity and generosity of this Government the same compassion that they are informed others have experienced in similar circumstances—They humbly intreat therefore that the half pay of the Commission possessed by their said Father, may be extended to your Petitioners commencing from the date of his Death, or for such other provision as you may think most proper.

Sarah Leitch on behalfof herself, and her Infant brotherJames Frisby Leitch

